Wabner, J.,
dissenting.
The question made by the record in this case is, whether the wife of an insolvent debtor is entitled to have the sum of five hundred dollars worth of real estate in a city, town or village, exempt from levy and sale in satisfaction of a judgment obtained on the 28th of October, 1861, according to the provisions of the 2013d section of the Code, or whether she is entitled to have only the sum of two hundred dollars exempted from levy and sale, under the Act of 1845. The debt was contracted and "the judgment obtained prior to the adoption of the Code. The exemption of five hundred dollars is claimed under the Code and not under an Act of the legislature passed since the adoption of the Code.
The Constitution of this State, at the time of the adoption of the Code, declared that “retroactive laws, injuriously affecting any right of the citizen, are prohibited.” The second section of the Code declares that “this Code shall take effect on the first day of January, 1863. All offences committed prior to that date shall be tried and punished under existing laws, and all rights or obligations or duties acquired or imposed by existing laws shall remain valid and binding, notwithstanding the repeal or modification of such law.”
■ In my judgment, the rights of the creditor, as well as the rights of the claimant in this case, are to be measured and decided in accordance with the law, as the same existed, prior to the adoption of the Code. To hold otherwise would be to ignore that provision of the State Constitution which prohibits retroactive legislation at the time of the adoption of the Code, as well as the express provisions of the Code, which was adopted in strict compliance with that Constitution. I, therefore, dissent from the judgment of the Court in this case.